Citation Nr: 0116335	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  98-04 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for depressive reaction 
(dysthymia), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted a 50 percent disabling 
rating.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's depressive reaction (dysthymia) is 
currently productive of subjective complaints of depression, 
anxiety, irritability, auditory hallucinations, social 
isolation, and lack of motivation; objective findings include 
good insight and judgment, logical and relevant speech, goal-
directed thought flow, intact remote and recent memory, and 
no obsessive or ritualistic behavior; there is no evidence of 
occupational and social impairment; deficiencies in family 
relations, judgment, thinking or mood; obsessional rituals; 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression; impaired impulse control; or spatial 
disorientation; or an inability to establish and maintain 
effective relationships.   


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 
percent for depressive reaction (dysthymia) have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, including §  4.130, Diagnostic Code 9433. 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that his service-connected 
depressive reaction should be rated higher than the current 
50 percent rating.  Specifically, the veteran requests that 
he be granted a 100 percent disabling rating and at the 
least, a 70 percent disabling rating. 

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the veteran was provided adequate 
notice as to the evidence needed to substantiate his claim, 
and the RO made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
Moreover, the claims file appears to contain all relevant VA 
medical records, service medical records, and the veteran was 
afforded several VA examinations, the most recent in July 
2000.  In addition, the veteran testified at a hearing before 
the RO in August 1998. There is no indication in the file 
that there are additional relevant records that have not yet 
been associated with the claims file.  As such, there is no 
reasonable possibility that further assistance to the veteran 
would aid in substantiating his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A brief review of this claim reveals that in a December 1976 
rating decision, the veteran was granted service connection 
for depressive reaction, a 30 percent disabling rating was 
assigned from August 1976.  Service connection was based on 
service medical records and an October 1976 VA examination 
that diagnosed the veteran with psychoneurosis, depressive 
reaction.  In June 1982 service connection was severed.  In 
April 1983 service connection for depressive reaction was 
restored, a 30 percent disabling rating was assigned 
effective from April 1980.  In February 1997, the veteran was 
granted an increased rating for depressive reaction to 50 
percent disabling, effective November 1976.  The 50 percent 
rating has been in effect to date.  The veteran disagreed 
with the 50 percent rating, and initiated this appeal.  

The veteran's depressive reaction (dysthymia) is currently 
assigned a 50 percent rating pursuant to 38 C.F.R. § 4.130. 
Under the general rating formula for mental disorders 
pursuant to 38 C.F.R. § 4.130, a 50 percent disability 
evaluation is warranted where the evidence shows occupational 
and social impairment due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. A 70 percent disability evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Turning to the evidence of record, the veteran was afforded a 
VA examination in January 1997.  The veteran presented with 
subjective complaints of recurrent nightmares of Vietnam, 
auditory hallucinations, depressed mood, poor concentration, 
irritability, an exaggerated startle response, and excessive 
crying.  Upon mental status examination, the veteran was 
found to be unkempt, appropriately dressed for the weather, 
and cooperative.  Speech was slow in rate, but with no 
abnormal words or paraphrases.  The veteran had good eye 
contact.  Mood was depressed.  Thought content was organized 
and goal directed.  The veteran admitted to fleeting thoughts 
of suicide, but had no plan. No homicidal ideation was noted.  
No delusions were present.  He was oriented to day of the 
week, month, season, and the year.  Remote, recent, and 
short-term memory was intact.  Judgment and insight were 
fair.  The examiner found the veteran to be competent.  He 
was diagnosed with dysthymia, post-traumatic stress disorder 
(PTSD), and alcohol dependence.  He was assigned a Global 
Assessment of Functioning Scale (GAF) score of 45.  The 
examiner opined that the veteran had a longstanding dysthymic 
disorder superimposed with PTSD.  It was noted that the 
veteran had many symptoms of depression and many symptoms 
compatible with PTSD.

VA outpatient records dated between October 1996 and June 
1997 show complaints of depression, anxiety, social 
isolation, and rushing thoughts.  In February 1997 the 
complained of feelings of suicide, but had no intent or plan.  
His insight and judgment were found to be good.  He was 
assessed as having a depressed mood.

In December 1997 the veteran had a VA examination in 
connection with his PTSD claim, which is not currently on 
appeal before the Board. The veteran was again found 
competent for VA purposes.  In addition, he was found to have 
symptoms compatible with dysthymia.

In August 1998, the veteran presented testimony before his 
local RO.  He testified that: he had no life; he suffered 
from auditory and visual hallucinations; he lost his job in 
1988 due to drinking; he quit another job because it was 
stressful due to his hips; he had memory problems and panic 
attacks about once a week; he didn't get along with his 
siblings because they had different lifestyles; he had sleep 
disturbance; and that he wasn't able to deal with people.

VA outpatient treatment reports dated between October 1997 
and September 1998 show that the veteran continued to 
complain of depression, lack of motivation, hallucinations, 
and flashbacks.  In October 1997, he was found to be unkempt 
and had a flat affect.  He was diagnosed with depression and 
PTSD.  In December 1997, he was found to have good eye 
contact, dressed appropriately, and cooperative.  He denied 
suicidal ideation, but complained of homicidal ideation.  In 
July 1998, he was not actively suicidal or homicidal and was 
unkempt with poor hygiene.  He was again diagnosed with 
depression and PTSD.  An August 1998 entry reflects a 
diagnosis of dysthymia and no reports of suicidal ideation.  

In October 1999, the veteran was afforded a VA examination.  
He presented with subjective complaints of nightmares, 
auditory hallucinations, depressed mood, poor concentration, 
and irritability.  Upon mental status examination, he was 
found to be unkempt with poor hygiene.  He was cooperative 
and his speech was slow in rate and rhythm.  He had good eye 
contact and no abnormal motor movements.  His affect was flat 
and restricted.  Flow of thought was logical and goal-
directed.  He denied suicidal ideation.  Recent and remote 
memory was grossly intact.  He was oriented times three. He 
was diagnosed with dysthymia, PTSD, and severe alcohol 
dependence.  His GAF was 41. 



In July 2000, the veteran was afforded an additional VA 
examination. He complained of a depressed mood and auditory 
hallucinations, which medication had helped to suppress.  He 
informed the examiner that he hadn't worked since 1988 
because of problems with his hips.  Upon mental status 
examination, he had no impairment of his thought process or 
communication.  He was alert and cooperative.  Affect was 
depressed and his mood was congruent.  Flow of thought was 
goal-directed.  He denied suicidal or homicidal ideation, 
except when intoxicated.  He denied actual delusions.  He was 
found to be able to maintain his personal hygiene and other 
basic activities of daily living.  He was oriented times 
three.  He had no obsessive or ritualistic behavior. Rate and 
flow of speech was slow, but not illogical or irrelevant.  
The veteran denied panic attacks.  

He was diagnosed with PTSD, alcohol dependency, and 
substance-induced mood disorder.  He was assigned a GAF of 51 
for his mental disorders and an overall GAF of 41, which 
included his medical problems.  The examiner opined that the 
veteran's chronic severe alcoholism played an enormously 
significant role in the veteran's disability and that his 
"substance-induced mood disorder is almost impossible to 
distinguish from the dysthymia, and undoubtedly contributes 
to and aggravates it."  The examiner further indicated that 
the veteran's alcohol dependency must be taken into account 
when assigning a GAF score and that is why a 51 was assigned 
for his mental status and the 41 was because of the veteran's 
multiple medical problems in addition to his mental 
difficulties.

Considering the evidence of record summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, an increased disability rating is not warranted 
at this time for the veteran's depressive reaction 
(dysthymia), currently rated as 50 percent disabling.  In 
this regard, the medical evidence of record shows that 
despite complaints of depression, anxiety, and occasional 
suicidal thoughts: in February 1997 he was found to have good 
insight and judgment; in December 1997 upon VA examination he 
was found competent; in July 1998 he was not found to have 
suicidal or homicidal ideation; in October 1999 upon VA 
examination he was dressed appropriately, his flow of thought 
was logical, he denied suicidal ideation, and was found 
competent for VA purposes; and upon examination in July 2000, 
he again denied suicidal/homicidal ideation, flow of thought 
was goal-directed, he was able to maintain personal hygiene, 
he was oriented times three, his speech was not illogical or 
irrelevant, and he was again found competent for VA purposes.  

Further, upon VA examination in July 2000, the veteran was 
assigned a GAF of 51 for his mental status, which according 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), indicates moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers). 
38 C.F.R. § 4.130.  It is noted that the veteran was alcohol 
dependent, but the examiner opined that the veteran's 
substance-induced mood disorder was almost impossible to 
distinguish from the dysthymia.  Thus, re-examination is not 
necessary, as the most recent examination is competent for VA 
rating purposes.  As such, and as discussed above, the 
currently assigned 50 percent disabling rating is appropriate 

While the currently assigned 50 percent disabling evaluation 
is warranted, the objective clinical evidence of record does 
not show that the veteran meets the criteria contemplated for 
the next higher 70 percent evaluation. 38 C.F.R. § 4.7.     
While the record contains subjective complaints of auditory 
hallucinations, occasional panic attacks, and memory loss, as 
well as objective findings of poor hygiene, a flat affect, 
and depression, the most recent findings from the July 2000 
examination show the veteran was able to maintain his 
personal hygiene, his affect was depressed and his mood 
congruent, the veteran denied panic attacks, and he indicated 
that medication helped suppress auditory hallucinations.  In 
addition, such symptoms as the veteran reported are already 
contemplated in the current 50 percent rating. See 38 C.F.R. 
§ 4.130.

Further, the medical evidence does not contain findings of: 
occupational and social impairment; deficiencies in family 
relations, judgment, thinking or mood; obsessional rituals; 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression; impaired impulse control; or spatial 
disorientation; or an inability to establish and maintain 
effective relationships.  Again in the July 2000 VA 
examination the veteran was found to be alert, cooperative, 
and oriented times three.  In addition, he was found to have 
no impairment of his thought processes or communication, his 
flow of thought was goal-directed, no obsessive or 
ritualistic behavior was found, and his speech wasn't 
illogical or irrelevant.  Moreover, he denied having 
delusions, suicidal or homicidal ideation.  In August 1998, 
he testified that he did not get along with his siblings 
because they had a different lifestyle and that he lost his 
job in 1988 due to drinking and subsequent employment because 
of his hips.  In short, there is no basis for a higher rating 
at this time.  

This decision takes into account the clinical manifestations 
of the veteran's depressive reaction and its effects on the 
veteran's earning capacity and ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In conclusion, the 
current medical evidence, as previously discussed, does not 
warrant an evaluation in excess of 50 percent disabling.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, there is no evidence of record that the veteran's 
depressive reaction has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The veteran 
himself testified in August 1988 that he lost his job in 1988 
due to drinking and he quit another because of his hips. In 
addition, upon examination in July 2000, the veteran stated 
that he hadn't worked since 1988 because of his hip problems. 
Hence, there is no basis on which to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for 


assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, an evaluation in 
excess of 50 percent 
for depressive reaction (dysthymia), is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

